DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on February 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,011,032 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6, prior art fails to explicitly disclose or suggest a method of providing information from a first device to a second device, the method comprising: receiving message information by the second device, the message information comprising a text, a geometric figure, or a symbol that is input into the first device; transforming the message information into a tactile signal; and actuating an operator to provide tactile information according to the tactile signal, wherein the operator includes at least one cell and provides the tactile information in the form of handwriting or vibration to a user of the second device, by operating the at least one cell sequentially, wherein the operator provides the tactile information by sequentially or simultaneously applying/removing an external electric field to/from each of the cells according to the tactile signal, wherein the operator includes at least one tactile sensation provider, that contacts the user of the second device, comprising polarizable or piezoelectric particles distributed in a matrix, and wherein the tactile sensation provider maintains a first shape when not influenced by the external electric field, and wherein the tactile sensation provider maintains a second shape when influenced by the external electric field.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        February 26, 2022